DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (PG Pub. No. US 2016/0141381 A1).
Regarding claim 18, Kim teaches a method comprising: 
forming a first fin (¶ 0104 & fig. 12: 120) extending from a substrate (¶ 0031: 100); 
forming a first gate stack (¶ 0111: 130) over and along sidewalls of the first fin (fig. 15: 130 formed over and along sidewalls of 120); 
forming a first spacer (¶ 0120: 151p) along a sidewall of the first gate stack (fig. 17: 151p formed along a sidewall of 130), the first spacer comprising a first composition of silicon oxycarbide (¶ 0122: 151p comprises SiOC) directly contacting the first gate stack (fig. 17: 151p directly contacts gate stack 130);
forming a second spacer (¶ 0123: 152p) along a sidewall of the first spacer (fig. 18: 152p formed along a sidewall of 151p), the second spacer comprising a second composition of silicon oxycarbide (¶ 0124) directly contacting the first spacer (fig. 18), wherein the first composition and the second composition have different stoichiometric compositions (¶ 0124: 151p and 152p comprise different ratios of constituent elements); 
forming a third spacer (¶ 0125: 153p) along a sidewall of the second spacer (fig. 19: 153p formed along a sidewall of 152p), the third spacer comprising silicon nitride (¶ 0057: 153 comprises SiN); and 
after forming the third spacer, forming a first epitaxial source/drain region (¶ 0137: 161) in the first fin (¶ 0129, 0137 & figs. 20-22: 161 formed in fin recess 162) and adjacent the third spacer (fig. 22: 161 formed adjacent to 153).

Regarding claim 19, Kim teaches the method of claim 18, comprising forming a semiconductor device (¶ 0031 & fig. 1: 1).
Kim is silent to the method further comprising: 
forming a second fin extending from the substrate; 
forming a second gate stack over and along sidewalls of the second fin;
forming a fourth spacer along a sidewall of the second gate stack, the fourth spacer comprising the first composition of silicon oxycarbide;
forming a fifth spacer along a sidewall of the fourth spacer, the fifth spacer comprising the second composition of silicon oxycarbide; 
forming a sixth spacer along a sidewall of the fifth spacer, the sixth spacer comprising silicon nitride; and
forming a second epitaxial source/drain region in the second fin and adjacent the sixth spacer, 
wherein the second epitaxial source/drain region has a different volume than the first epitaxial source/drain region.
However, Kim does teach the terms "a" and "an" and "the" are to be construed to cover both the singular and the plural (¶ 0027), and further teaches forming a plurality of replacement gate electrodes (¶ 0074).  Therefore, the disclosure of Kim implicitly includes a method of forming a second semiconductor device, which includes a second fin, a second gate stack, fourth, fifth and sixth spacers, and a second epitaxial source/drain region.
Since a second semiconductor device includes a second epitaxial source/drain region proximal to a second gate structure, the second epitaxial source/drain region is separate volume from the first epitaxial source/drain region, and meets the limitation of "a different volume".

Regarding claim 20, Kim teaches the method of claim 18, wherein the first fin comprises silicon germanium (¶ 0032 & figs. 11-12: 120 formed from silicon germanium substrate 100).

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
1. Regarding claims 1-9, the prior art fails to teach or clearly suggest the limitations stating:
"after recessing the first fin, performing a second wet cleaning process on the first fin and the second fin;
forming a second mask over the first fin and the first dummy gate structure; recessing the second fin adjacent the second dummy gate structure to form second recesses in the second fin; and
performing an epitaxy process to simultaneously form first epitaxial source/drain regions in the first recesses and second epitaxial source/drain regions in the second recesses,
wherein the first epitaxial source/drain regions form components of a first transistor, wherein the second epitaxial source/drain regions form components of a second transistor, the first epitaxial source/drain regions and the second epitaxial source/drain regions having a same conductivity type" as recited in claim 1.
Tsai et al. (US 2016/0042952 Al) teaches a semiconductor device (fig. 13B) including first epitaxial source/drain regions 352 in first fin 304a and second epitaxial source/drain regions (not shown) in second fin 304b, such that the first epitaxial source/drain regions and the second epitaxial source/drain regions are comprised by devices having opposing conductivity types (¶ 0013). Therefore, Tsai does not teach or suggest first epitaxial source/drain regions and the second epitaxial source/drain regions having a same conductivity type, as required by claim 1.

2.  Regarding claims 10-17, the prior art fails to teach or clearly suggest the limitations stating: “after forming the first recesses in the plurality of first fins, forming second recesses in the plurality of second fins, comprising: 
performing a second wet descum process; and 
performing a second anisotropic etching process to form the second recesses in the plurality of second fins; and 
epitaxially growing first source/drain structures in the first recesses and second source/drain structures in the second recesses,
wherein the first source/drain structures and the second source/drain structure have a same conductivity” as recited in claim 10.
As noted above, Tsai does not teach or suggest first epitaxial source/drain regions and the second epitaxial source/drain regions having a same conductivity type.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894